DISSENTING OPINION AND FINDING OF NOT GUILTY
DeBRULER, Justice.
Prior to the contempt hearing we construed the plea agreement in which the prosecution recommended an executed sentence of six years to preclude authority of the judge approving it to initially suspend the sentence. At the contempt hearing this Court again construed the plea agreement to preclude authority of the judge to suspend the sentence pursuant to Ind. Code § 35-4.1-4-18, the Shock Probation Act, after having ordered the six year sentence executed. With the first conclusion, I have agreed. With the latter, I do not.
An executed sentence is a sentence which a judge has not postponed by suspension, but has ordered executed. On November 30, 1979, Judge Haggerty, in response to our writ ordered the six year sentences executed. In consequence of the actual imposition of these sentences the defendants were delivered up to a state penal institution and commenced service of their six year sentences. Nothing could be clearer than that at this point the plea agreement and our order were fully obeyed and fulfilled. Three months after the defendants commenced service of their sentences, Judge Haggerty granted them shock probation. There was nothing in the law, the plea agreement, or the order of this Court which withdrew authority to take that step from Judge Haggerty. According to the statement of the prosecuting attorney in oral argument to us, that authority was not contemplated by the contracting parties in making their agreement. That authority was also not contemplated by this Court in making its order.
The case of In Re Lemond, (1980) Ind., 413 N.E.2d 228, is different. In that case at the point in time when the appellate court order was to be fulfilled by delivering the child into the physical custody of its mother in the court room as previously arranged, the judge used jurisdiction stemming from a separate statute to frustrate the final act. But most importantly, as expressly addressed in this Court’s opinion, that jurisdiction did not arise in the court because procedures required by the statute governing it had not been complied with. There are no such factors present in the behavior of Judge Haggerty in this case.
In sum, the prosecuting attorney, like any party, like the accused, is bound by the express terms of his contracts. He is entitled to no special deference from courts permitting him to amend or alter the terms of his contracts to the State’s advantage after they have been set and then approved by the trial court. The State bargained for and got an executed sentence. This Court ordered and got an executed sentence. Judge Haggerty enforced the agreement and complied fully with this Court’s order, and he is therefore not guilty.
HUNTER, J., concurs.